Citation Nr: 9919703	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-08 302A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
great toe injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from January 1981 to December 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision 
which found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of a left great toe injury.  


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VA's duty to assist veterans in developing 
facts pertinent to well-grounded claims, which is mandated by 
38 U.S.C.A. § 5107(a) (West 1991), includes obtaining 
pertinent medical records, even if not requested to do so by 
the veteran, when the VA is placed on notice that such 
records exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992).  
At various times throughout this appeal, the veteran has 
identified sources of additional pertinent treatment records, 
which records have not been obtained and associated with the 
claims folder.  With regard to VA treatment records not 
already obtained by the RO, the veteran indicates additional 
relevant treatment at the Oakland Park (Miami, Florida) VA 
Medical Center from 1988; the Newington, Connecticut VA 
Medical Center from October 1996; and the West Haven, 
Connecticut VA Medical Center from 1984.  Additionally, while 
the claims folder includes copies of private treatment 
records of Charles Arena, M.D., Advanced Podiatric 
Specialists, dated in March and April 1997, these records are 
incomplete for treatment after April 1997, as well as for X-
rays and other associated tests and reports.  Moreover, the 
veteran has identified ongoing treatment there through at 
least December 1997.  Accordingly, the Board finds that the 
RO should request and obtain copies of all available records, 
both VA and non-VA, for association with the claims folder.  

In another matter, the Board finds that the appellant's 
procedural rights in this case may have been compromised by 
the RO's failure to comply with the Court's holding in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes 
that the RO found that new and material evidence had not been 
submitted to reopen a claim for service connection for a left 
toe injury.  However, in denying the claim, both the July 
1997 Statement of the Case (SOC) and April 1998 Supplemental 
SOC (SSOC) relied upon the requirement (formerly considered 
in accordance with then-existing Court precedent) that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence both new and old, must create a 
reasonable possibility of a change in outcome of the case on 
the merits.  See Evans v. Brown,   9 Vet. App. 283, citing 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  However, 
the U.S. Court of Appeals for the Federal Circuit recently 
held that there was no such legal requirement.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  Under the 
circumstances, the Board finds that the RO's issuance of the 
SOC and SSOC were prejudicial to the veteran, inasmuch as the 
outcome of the case may or may not be the same if the claim 
were to be considered under the current Hodge criteria for 
reopening claims for service connection.  Accordingly, this 
case is REMANDED to the RO for consideration of the new legal 
standard for reopening claims, in light of the above 
discussion.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 
Fed. Reg. 49747 (1992), and Elkins v. West, 12 Vet. App. 209 
(1999).  

The Court has long held that the VA is under a statutory duty 
to assist claimants in the development of facts pertinent to 
their claims, as set forth in 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.103 and 3.159 (1998), and that this duty includes the 
requirement to complete additional development of the record, 
including a VA examination, if the current record is 
inadequate.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  
In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should contact the veteran and 
request him to submit the names and 
addresses of, and approximate dates of 
treatment by, all medical providers 
(both VA and non-VA) who treated him 
for a left great toe disability from 
1983 to the present time.  After 
securing the necessary authorizations 
for the release to the VA of any non-
VA medical records, the RO should 
obtain copies of all such additional 
records, both VA and non-VA, for 
association with the claims folder, if 
not already of record, including any 
outstanding treatment records from the 
Oakland Park (Miami, Florida) VA 
Medical Center from 1988; the 
Newington, Connecticut VA Medical 
Center from October 1996; and the West 
Haven, Connecticut VA Medical Center 
from 1984.  The RO should also request 
and obtain copies of any and all 
additional private treatment records 
of Dr. Arena and the Advanced 
Podiatric Specialists dated from 
December 1997 to the present time, to 
include all written reports of X-ray 
studies and other tests and reports.  
If any search for records is negative, 
that fact should also clearly be 
documented in the veteran's claims 
folder. 

2. After completion of the above 
development, and after undertaking any 
additional development deemed 
warranted by the record, to include 
the propriety of affording the veteran 
a new VA examination of his left foot, 
the RO should review the veteran's 
application to reopen the claim for 
service connection for residuals of a 
left great toe injury on the basis of 
all pertinent evidence of record, to 
include all that added to the record 
since the last SSOC.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent not 
previously cited, specifically, the 
new Hodge and Elkins criteria for 
determining whether new and material 
evidence has been submitted to reopen 
a claim, and addressing all issues and 
concerns that are noted in this Remand 
Order.

3. If the claim has not been granted, the 
veteran and his representative should 
be furnished an appropriate SSOC which 
cites the new Hodge and Elkins 
criteria for determining whether new 
and material evidence has been 
submitted to reopen the claim for 
service connection, and afforded the 
appropriate opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


